This action was begun in the Ashland Common Pleas by the State of Ohio ex rel Clara Hesson against the Industrial Commission, being an appeal from a finding by the' Commission.
Petition alleges that, on the 16th day of June, 1924, by the consideration of Ashland Common Pleas, the relator obtained a judgment against The Industrial Commission in the sum of $5850.00, with interest from the Fifth day of May, 1924 at 6%, which judgment is in full force and unpaid except for the sum and amount of $5850.00, a part of which was paid on the 30th day of March, 1925, and the remainder of which is being paid in proper monthly installments as provided in and by the said judgment and order. But the interest provided for in said judgment and order has never been paid, and there is now due the relator on the said item of interest the sum of $334.96.
The Industrial Commission have refused to pay the said item of interest. The Industrial Commission has no property liable by law to the levy of an execution on said judgment sufficient to satisfy the same. Said defendant has funds sufficient and legally liable to pay the claim of the relator, and has moneys which may be lawfully used for such purpose.
Hesson, in the Supreme Court, contends that the item of interest is a part of the judgment and therefore binding upon the' Commission.